 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   MOIZEZ M. MUNOZ,                                   Case No. 1:18-cv-01665-DAD-EPG (PC)

13                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR APPOINTMENT OF PRO BONO
14           v.                                         COUNSEL

15   UNDERWOOD, et al.,
                                                        (ECF NO. 23)
16                       Defendants.

17

18

19           Moizez Munoz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983. On June 14, 2019, Plaintiff filed a

21   motion for appointment of pro bono counsel. (ECF No. 23).

22           Plaintiff asks for appointment of counsel because he is indigent, because his imprisonment

23   will greatly limit his ability to litigate, because a trial in this case will likely involve conflicting

24   testimony, because he “is an E.O.P[.] in the mental health program, illiterate in aspects of court

25   law proceedings, testing GPL of 4.0 in reading,” because Plaintiff needs counsel to present his

26   claims to the Court and to retain experts, because his poverty and illiteracy leave him unable to

27   utilize the law libraries, and because there is no competent person trained in law at the law

28   libraries to assist Plaintiff (which gives an opportunity to prison officials to work with gang
                                                         1
 1   members to continually attempt to kill Plaintiff).1

 2           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 3   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 4   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 5   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 6   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

 7   the Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

 8   113 F.3d at 1525.

 9           Without a reasonable method of securing and compensating counsel, the Court will seek

10   volunteer counsel only in the most serious and exceptional cases. In determining whether

11   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

12   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

13   complexity of the legal issues involved.” Id. (internal quotation marks and citation omitted).

14           The Court will not order appointment of pro bono counsel at this time. Plaintiff’s current

15   complaint (which was apparently drafted with the assistance of another inmate) adequately

16   describes the claims Plaintiff is attempting to assert. Moreover, the Court has reviewed the record

17   in this case, and at this time the Court cannot make a determination that Plaintiff is likely to

18   succeed on the merits of his claims.

19           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

20   pro bono counsel at a later stage of the proceedings.

21   ///

22   ///

23   ///

24   ///

25   ///

26
             1
               The Court addressed this allegation in its prior order denying Plaintiff’s motion for appointment of pro
27   bono counsel (ECF No. 9). The Court notes that Plaintiff never filed a motion for a temporary restraining order or a
     preliminary injunction.
28
                                                               2
 1         For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

 2   bono counsel is DENIED without prejudice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   June 18, 2019                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
